Case 1:21-cr-00321-JEB Document 19 Filed 09/21/21 Page 1lof5

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA
v. : HON. JAMES E. BOASBERG
CALEB JONES, : Crim. No. 21-CR-321

Defendant.

STATEMENT OF OFFENSE

Pursuant to Federal Rule of Criminal Procedure 11, the United States of America, by and
through its attorney, the United States Attorney for the District of Columbia. and the defendant,
Caleb JONES, with the concurrence of his attorney. agree and stipulate to the below factual basis
for the defendant's guilty plea—that is, if this case were to proceed to trial, the parties stipulate
that the United States could prove the below facts beyond a reasonable doubt:

The Attack at the U.S. Capitel on January 6, 2021

The U.S. Capitol, which is located at First Street, SE, in Washington, D.C., is secured 24
hours a day by U.S. Capitol Police. Restrictions around the U.S. Capitol include permanent and
lemporary security barriers and posts manned by U.S. Capitol Police. Only authorized people with
appropriate identification are allowed access inside the U.S. Capitol.

On January 6, 2021. the exterior plaza of the U.S. Capitol was closed to members of the
public. On that day, a joint session of the United States Congress convened at the United States
Capitol. During the joint session, elected members of the United States House of Representatives
and the United States Senate were mecting in separate chambers of the United States Capitol to
certily the vote count of the Electoral College of the 2020 Presidential Election, which had taken

place on November 3. 2020. The joint session began at approximately 1:00 p.m. Shortly

Page lof
Case 1:21-cr-00321-JEB Document 19 Filed 09/21/21 Page 2of5

thereafter. by approximately 1:30 p.m.. the House and Senate adjourned to separate chambers to
resolve a particular objection. Vice President Mike Pence was present and presiding, first in the
joint session, and then in the Senate chamber.

As the proceedings continued in both the House and the Senate, and with Vice President
Pence present and presiding over the Senate, a large crowd gathered outside the U.S. Capitol. As
noted above. temporary and permanent barricades were in place around the exterior of the U.S.
Capitol building, and U.S. Capitol Police were present and attempting to keep the crowd away
from the Capitol building and the proceedings underway inside. At approximately 2:00 p.m.,
certain individuals in the crowd forced their way through. up. and over the barricades, and officers
of the U.S. Capitol Police. and the crowd advanced to the exterior fagade of the building. The
crowd was not lawfully authorized to enter or remain in the building and, prior to entering the
building. no members of the crowd submitted to security screenings or weapons checks by U.S.
Capito! Police Officers or other authorized security officials.

At such time, the certification proceedings were still underway and the exterior doors and
windows of the U.S. Capitol were locked or otherwise secured. Members of the U.S. Capitol Police
attempted to maintain order and keep the crowd from entering the Capitol; however, shortly after
2:00 p.m.. individuals in the crowd forced entry into the U.S. Capitol, including by breaking
windows and by assaulting members of law enforcement. as others in the crowd encouraged and
assisted those acts. The riot resulted in substantial damage to the U.S. Capitol. requiring the
expenditure of more than S1.4 million dollars for repairs.

Shortly thereafter, at approximately 2:20 p.m., members of the United States House of
Representatives and United States Senate, including the President of the Senate. Vice President

Pence, were instructed to—and did-—evacuate the chambers. Accordingly, all proceedings of the

Page 2 of §
Case 1:21-cr-00321-JEB Document 19 Filed 09/21/21 Page 3of5

United States Congress, including the joint session. were effectively suspended until shortly after
8:00 p.m. the same day. In light of the dangerous circumstances caused by the unlawful entry to
the U.S. Capitol, including the danger posed by individuals who had entered the U.S. Capitol
without any security screening or weapons check. Congressional proceedings could not resume
until after every unauthorized occupant had left the U.S. Capitol. and the building had been
confirmed secured. The proceedings resumed at approximately 8:00 p.m. after the building had
been secured. Vice President Pence remained in the United States Capitol from the time he was
evacuated from the Senate Chamber until the session resumed.
Caleh Jones's Participation in the January 6, 2021, Capitol Riot

On or about January 6, 2021, the defendant. Caleb JONES traveled to Washington, D.C.
to hear then-President Donald J. Trump speak. After attending the rally. JONES walked to the
United States Capitol Building. While walking to the Capitol Building, JONES utilized his
telephone to record video of himself walking to the Capitol Building. Upon approaching the
Capitol Building. JONES scaled the side of the Capitol Building and climbed to the first level of
the Capitol Building. While outside of the building, JONES captured footage of rioters and
assisted a rioter who was attempting to climb the side of the building.

After remaining outside of the Capitol Building. JONES entered the U.S. Capitol Building

at approximately 2:20 p.m. JONES entered the building without authorization. JONES entered

the United States Senate wing of the building and entered the first floor of the building through

the Seng Ih . he cet bie ts wae
e Senate Wing Door. While walking inside of the building, JONES walked down numerous

hallways and into the Capitol Rotunda.

Page 3 of §
Case 1:21-cr-00321-JEB Document 19 Filed 09/21/21 Page 4of5

JONES knew at the time he entered the U.S. Capitol Building that that he did not have
permission to either enter the U.S. Capitol Building or parade, demonstrate, or picket inside of the
building.

Respectfully submitted.

CHANNING D. PHILLIPS
Acting United States Attorney
D.C. Bar No. 415793

By:  /s/ Brittany L. Reed
Brittany L. Reed
Assistant United States Attorncy
Bar No. 31299
650 Poydras Street, Ste. 1600
New Orleans, Louisiana 70130
Brittany.Reed2@eusdoj.gov
(504) 680-303 1

Page 4 of §
Case 1:21-cr-00321-JEB Document 19 Filed 09/21/21 Page5of5

DEFENDANT’S ACKNOWLEDGMENT
Leleh Jee
1. have read this Statement of the Offense and have discussed it with my attorney. |
fully understand this Statement of the Offense. Lagree and acknowledge by my signature that this
Statement of the Offense is true and accurate. [| do this voluntarily and of my own free will. No
threats have been made to me nor am [ under the influence of anything that could impede my
ability to understand this Statement of the Offense fully.

Date: id (5o4- i ab Jeph

Caleb Jones
Defendant

  

ATTORNEY'S ACKNOWLEDE

| have read this Statement of the Offense and have reviewed it with my client fully. 1
concur in my client's desire to adopt this StatemenLof Stones as true and accurate.

4
Date: ALS a os

   
    
 

 

  

+Shamansky
tney for Defendant

Page Sof
